The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-20 are presented for examination
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of patent application 11169587.  The table listed below shows the similarity between the two and highlight the differences.
Instant Application 17502458
Patent 11169587
1. A method, comprising:
     biasing a pin of a memory device to a first voltage indicating that a supply
voltage associated with the memory device is within a target range;
     determining, after biasing the pin of the memory device to the first voltage,
that the supply voltage is outside the target range; and
     transitioning a voltage at the pin of the memory device from the first voltage
to a second voltage, the second voltage indicating that the supply voltage is outside the target range, based at least in part on determining that the supply voltage is outside the target range.
     1. (Previously Presented) An apparatus, comprising:
     an array of memory cells,
     a first pin for transmitting, to a power management component, a signal indicating
a voltage level of a plurality of voltage levels of a supply voltage at a memory device used
during operation of the array of memory cells,
     a first resistor coupled between the first pin and the power management component, wherein a value of the first resistor is based at least in part on a distance from the first resistor to the supply voltage,
     a second resistor coupled between a second pin and the power management
component, wherein the first resistor and the second resistor have different resistance values, and a controller operable to cause the apparatus to:
     determine that the supply voltage is outside a target range associated with the supply voltage; and
     transition a voltage at the first pin from a first voltage to a second voltage indicating that the supply voltage is outside the target range.
     2. The method of claim 1, further comprising:
     determining, at a first time, that the supply voltage is below a lower voltage threshold of the target range, wherein determining that the supply voltage is outside of the target range is based at least in part on determining that the supply voltage is below the lower
voltage threshold.
     2. (Original) The apparatus of claim 1, wherein the controller is further operable to cause the apparatus to:
     determine, at a first time, that the supply voltage is below a lower voltage threshold of the target range, wherein determining that the supply voltage is outside of the target range is based at least in part on determining that the supply voltage is below the lower voltage
threshold.
     3. The method of claim 2, further comprising: biasing the pin to the first voltage to indicate that the supply voltage is within
the target range before determining that the supply voltage is below the lower voltage
threshold, wherein modifying the voltage at the pin from the first voltage to the second
voltage indicates that the supply voltage is below the lower voltage threshold.
     3. (Previously Presented) The apparatus of claim 2, wherein the controller is further operable to cause the apparatus to: 
     bias the first pin to the first voltage to indicate that the supply voltage is within the target range before determining that the supply voltage is below the lower voltage threshold, wherein modifying the voltage at the first pin from the first voltage to the second voltage indicates that the supply voltage is below the lower voltage threshold.
     4. The method of claim 1, further comprising:
     determining, at a second time, that the supply voltage is above a higher voltage threshold of the target range; and biasing the pin to a third voltage between the first voltage and the second voltage, wherein the third voltage indicates that the supply voltage is above the higher voltage threshold.
     4. (Original) The apparatus of claim 2, wherein the controller is further operable to cause the apparatus to: 
     determine, at a second time, that the supply voltage is above a higher voltage threshold, wherein determining that the supply voltage is outside of the target range is based at least in part on determining that the supply voltage is above the higher voltage threshold.
     5. The method of claim 4, wherein the second voltage is below the first voltage and the third voltage is between the first voltage and the second voltage.
     6. (Original) The apparatus of claim 5, wherein the second voltage is below the first voltage and the third voltage is between the first voltage and the second voltage.
     6. The method of claim 1, further comprising: selecting a voltage level of the second voltage based at least in part on determining whether the supply voltage is below a lower voltage threshold of the target range or above a higher voltage threshold of the target range, wherein a first voltage level indicates the supply voltage is below the lower voltage threshold and a second voltage level indicates that the supply voltage is above the higher voltage threshold.
     7. (Currently Amended) The apparatus of claim 1, wherein the controller is further operable to cause the apparatus to: select a voltage level of the second voltage based at least in part on determining whether the supply voltage is below a lower voltage threshold of the target range or above a
higher voltage threshold of the target range, wherein a first voltage level of the second voltage indicates the supply voltage is below the lower voltage threshold and a second voltage level of the second voltage indicates that the supply voltage is above the higher voltage threshold.


As shown from the table above, claims 1-18 of patent 11169587 teaches the same concept of the instant application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
((a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reed (US Patent 5796655).
As per claim 1, Read teaches the claimed invention comprising: biasing a pin of a memory device to a first voltage indicating that a supply voltage associated with the memory device is within a target range [paragraph 18, fig. 1-2, as pointed out a programmable voltage is applied to specific pin 70 to provide a voltage range as shown below].
(18) The preferred physical mechanism by which the PMT is programmed is hot carrier injection from the MOSFET drain-substrate depletion region and subsequent storage in its gate region. Referring to FIG. 2, to effect the hot carrier injection in transistor device 44, once the memory cell is addressed, a programming pulse via memory cell bias circuitry 26-simultaneously applies high voltage to memory cell pins 70, 60 and 14 which provide signals HVDRAIN, HVDRIVE and INPROG, respectively. As a result, transistors 58 and 76 conduct current thereby placing HVDRAIN voltage across the drainsource of the PMT transistor device 44, while the pulse on INPROG forces transistor device 44 gate voltage to an elevated level. As the transistor device 44 achieves avalanche breakdown, electrons generated are accelerated into its gate oxide region by a large electric field across the gate oxide. As a result of this negative charge in the gate oxide region, the effective threshold voltage (V.sub.t) of the PMT device is increased to the range of 5-6 volts. The effect of an elevated transistor device 44 voltage V.sub.t on the memory cell is that transistor device 44 stops conducting current and current mirror device 48 goes into compliance thereby forcing the gate voltage of transistor 52 to supply voltage V.sub.DD. This turns transistor 52 "off" and current source transistor 54 forces the input of inverter 56 to voltage V.sub.SS, thus forcing the Q output on-pin 20 to a logic "1" state.
determining, after biasing the pin of the memory device to the first voltage, that the supply voltage is outside the target range [paragraph 20, as shown below that based on the voltage at the pin it can be determine if the voltage is at a higher threshold].
(20) Conversely, a properly programmed transistor 44 will not conduct current under conditions described above as its voltage V.sub.t is increased during programming to a point that zero current flow occurs in transistor 44. Therefore, by sensing current flow through the memory cell HVDRAIN pin 70, it may be determined immediately after programming whether the PMT device has been programmed to a sufficiently high threshold voltage. This minimum voltage level may be varied by the voltage applied to the HVGATE pin 86 during the program voltage verification operation as described herein.
transitioning a voltage at the pin of the memory device from the first voltage to a second voltage, the second voltage indicating that the supply voltage is outside the target range, based at least in part on determining that the supply voltage is outside the target range [paragraphs 21 & 22, as pointed out the programmable state at the pin either low or high determine the target voltage range as shown below].
(21) A description of the unprogrammed state verification feature of the present invention is as follows. The MARGINB pin 30, which is normally set to a loqic "one" state, is used to activate margin verification in unprogrammed memory cells. As previously described, the memory cell 10 achieves its unprogrammed Q output equal to logic "zero" state through a combination of the memory cell systematic input offset voltage and a differential input bias voltage design. The p-channel MOS transistor 32 is employed to short transistor 34 from collector-to-emitter. The MARGINB signal is active low, therefore a logic zero on this input activates the margin verification function. Under this condition, the differential input bias voltage appearing between memory cell pins 14 and 16 for signals INPROG and INBIAS, respectively, is decreased by the on-voltage of transistor 34, which equals approximately 300-700 mV. During unprogrammed state margin verification, the effective memory cell offset voltage is comprised of the sum of the comparator systematic input offset voltage plus the resistance of resistor 36 multiplied by current I.sub.ref, which equals 300 mV plus 200 mV, respectively, for a total of 500 mV, according to the present example.
(22) Memory cell unprogrammed output state is verified as follows. If the memory cell output state changes state upon assertion of the MARGINB signal, i.e., activation of margin detection circuitry, the memory cell 10 has insufficient unprogrammed state margin and the part is rejected. If the output voltage does not change upon low assertion of the MARGINB signal, the memory cell has adequate margin and will therefore have minimum margin in the range of 320-750 mV during normal operation.
To help with the prosecution of this application, another rejection is given below.
Claim 1-7, 12-13, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Avila (US Patent Application 20140169095).
As per claim 1, Avila teaches the claim invention comprising:
biasing a pin of a memory device to a first voltage indicating that a supply voltage associated with the memory device is within a target range [0005, 0037, as pointed out the gate of the transitory can be programmed to hold any range of voltage level.  In this case, as pointed out the voltage window which is considered as the voltage range is determined by the voltage supply tat eh gate of the transistor].
determining, after biasing the pin of the memory device to the first voltage, that the supply voltage is outside the target range [0009, 0011, 0057, as pointed out by comparing the threshold voltage is can be determined if the supply voltage is outside a voltage range].
transitioning a voltage at the pin of the memory device from the first voltage to a second voltage, the second voltage indicating that the supply voltage is outside the target range, based at least in part on determining that the supply voltage is outside the target range [0009, 0011, 0057, 0063, as pointed out when the voltage is outside a voltage range, then the threshold voltage can be changed.  In this case, the voltage at the pin simply changes to another value accordingly].

As per claim 16, Avila teaches the claimed invention comprising:
detecting a first voltage at a pin of a memory device, the first voltage indicating that a supply voltage provided by a power management component to the memory device is within a target range [0005, 0037, as pointed out the gate of the transistor can be programmed to hold any range of voltage level.  In this case, as pointed out the voltage window which is considered as the voltage range is determined by the voltage supply tat eh gate of the transistor].
maintaining the supply voltage based at least in part on detecting the first voltage at the pin of the memory device [0009, 0057, keep a desired voltage range as shown in figure 6 that maintain the voltage level at the pin].
detecting a second voltage at the pin of the memory device, the second voltage indicating that the supply voltage provided to the memory device is outside the target range [0009, 0011, 0037, 0057, as pointed out by comparing the threshold voltage is can be determined if the supply voltage is outside a voltage range].
adjusting the supply voltage based at least in part on detecting the second voltage at the pin of the memory device [0057, 0063, as pointed out based on the voltage at the pin, the threshold voltage can be increased or decreased].

As per claim 2, Avila teaches determining, at a first time, that the supply voltage is below a lower voltage threshold of the target range [0061, fig. 11, as pointed if the threshold is below specific range, then it can be adjusted].
wherein determining that the supply voltage is outside of the target range is based at least in part on determining that the supply voltage is below the lower voltage threshold [0011, 0057, 0063, as pointed out when the voltage is outside specific range, since the threshold voltage determine the range, in this case, it is based on a lower voltage].

As per claim 3, Avila teaches biasing the pin to the first voltage to indicate that the supply voltage is within the target range before determining that the supply voltage is below the lower voltage threshold [0005, 0009, 0037, 0057 voltage at the pin of the gate is determine to be specific value below threshold].
wherein modifying the voltage at the pin from the first voltage to the second voltage indicates that the supply voltage is below the lower voltage threshold [0011, 0057, 0063, as pointed out when the voltage is outside specific range, since the threshold voltage determine the range, in this case, it is based on a lower voltage].

As per claim 4, Avila teaches determining, at a second time, that the supply voltage is above a higher voltage threshold of the target range [0061, fig. 11, it can be determined if the voltage is above specific range].
biasing the pin to a third voltage between the first voltage and the second voltage, wherein the third voltage indicates that the supply voltage is above the higher voltage threshold [0061, then the threshold voltage can be adjusted accordingly].

As per claim 5, Avila teaches the second voltage is below the first voltage and the third voltage is between the first voltage and the second voltage [0057, 0061, the threshold voltage is programmable, and the gate voltage can be changed accordingly].

As per claim 6, Avila teaches selecting a voltage level of the second voltage based at least in part on determining whether the supply voltage is below a lower voltage threshold of the target range or above a higher voltage threshold of the target range, wherein a first voltage level indicates the supply voltage is below the lower voltage threshold and a second voltage level indicates that the supply voltage is above the higher voltage threshold [0065, 0061, 0063, as pointed out specific voltage level can be selected accordingly].

As per claim 7, Avila teaches determining a value of the supply voltage, wherein determining that the supply voltage is outside of the target range is based at least in part on determining the value of the supply voltage [0061, fig. 11, as pointed if the threshold is below specific range, then it can be adjusted].
transitioning the voltage at the pin between two or more voltage levels a quantity of times, including the transitioning of the voltage from the first voltage to the second voltage, based at least in part on the value of the supply voltage [0057, 0059-0060, transition to multiple threshold voltage levels].

As per claim 12, Avila teaches receiving an adjusted supply voltage based at least in part on transitioning the voltage at the pin [0057, 0063, as pointed out based on the voltage at the pin, the threshold voltage can be increased or decreased].

As per claims 13 and 17-20, they do not teach or further define over the limitations recited in the rejected claims above. Therefore, claims 13 and 17-20 are also anticipated by Avila for the same reasons set forth in the rejected claims above.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim 8-11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Avila (US Patent Application 20140169095) in the view of Cui (US Patent Application 20150160718).
As per claim 8, Avila does not teach determining the quantity of times based at least in part on the value of the supply voltage.
However, Cui teaches determining the quantity of times based at least in part on the value of the supply voltage [0032, a counter that count the number of times of the voltage changes].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Avila to include the design of Cui to add a counter that count the change of the voltage level.

As per claim 9, Avila does not teach transitioning the voltage at the pin between the two or more voltage levels the quantity of times comprises biasing the pin to a third voltage different than the second voltage after transitioning the pin from the first voltage to the second voltage.
However, Cui teaches transitioning the voltage at the pin between the two or more voltage levels the quantity of times comprises biasing the pin to a third voltage different than the second voltage after transitioning the pin from the first voltage to the second voltage [0052, array of voltage that can selected and changed].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Avila to include feedback voltages that can be selected and changes.

As per claim 10, Avila does not teach generating a multi-bit signal based at least in part on the value of the supply voltage; and transmitting the multi-bit signal using the pin.
However, Cui teaches generating a multi-bit signal based at least in part on the value of the supply voltage [0026-0027, fig. 1, feedback unit 114 generate multiple signals].
transmitting the multi-bit signal using the pin [0026-0027, signals transmit via feedback pi nor port of the device].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Avila to include feedback that can generate multiple feedback signals.

As per claim 11, Avila does not teach an indication of the value of the supply voltage, an indication of whether the supply voltage is above a higher voltage threshold or below a lower voltage threshold, or a combination thereof.
However, Cui teaches an indication of the value of the supply voltage, an indication of whether the supply voltage is above a higher voltage threshold or below a lower voltage threshold, or a combination thereof [0032, voltage equal or greater than a threshold value].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Avila and include Cui to use a counter to indicate when the value of the voltage is above a threshold.

As per claim 14, Avila does not teach adjusting the supply voltage based at least in part on the first voltage at the first pin and the second voltage at the second pin.
However, Cui teaches adjusting the supply voltage based at least in part on the first voltage at the first pin and the second voltage at the second pin [0028-0030, 0048, fig. 2, as shown in figure 2 the feedback pin is connected to two memory arrays as well as to the power management control circuit where voltages can be supplied to both chips].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Avila to include the design of Cui to use two pins to power the memory arrays so voltage adjustments can be made. 

As per claim 15, Avila does not teach determining a first quantity of voltage transitions at the first pin and a second quantity of voltage transitions at the second pin; and
adjusting the supply voltage based at least in part on the first quantity of voltage transitions and the second quantity of voltage transitions.
However, Cui teaches determining a first quantity of voltage transitions at the first pin and a second quantity of voltage transitions at the second pin [0052-0054, fig. 2, voltage transition of the feedback pins].
adjusting the supply voltage based at least in part on the first quantity of voltage transitions and the second quantity of voltage transitions [0052-0056, voltage transition adjustment].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Avila to include the design of Cui to use two pins to power the memory arrays so voltage adjustments can be made. 








Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chun (US 20100054050) teaches apparatus and method for providing power in semiconductor memory device.
Vasudevan (US 7733075) teaches voltage sensing in a supply regulator for a suspend mode.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOLVICK DEROSE whose telephone number is (571)272-6260.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571.270.1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VOLVICK DEROSE/Primary Examiner, Art Unit 2187